OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law in the Second Department in 1966. On or about April 19, 1976, respondent was convicted in the Unitéd States District Court, Southern District, New York, by plea of guilty, of the felony of using the mail in causing and facilitating a Federal felony (US Code, tit 21, §§ 812, 952, subd [a]; § 960, subd [a], par [a], and subd [b], par [1]; § 843, subd [b]; US Code, tit 18, § 2), and sentenced thereon to pay a fine of $5,000 and two years on probation, resulting in his automatic disbarment (Judiciary Law, § 90, subd 4; Matter of Chu, 42 NY2d 490; Matter of *570Thies, 45 NY2d 865). The Departmental Disciplinary Committee moves accordingly to strike his name from the roll of attorneys. The application is granted.
Respondent’s name should be stricken from the roll of attorneys.
Murphy, P. J., Kupferman, Lane, Markewich and Ross, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.